Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 
The claim amendment received December 8, 2021 is entered.  Claims 23-27, 34, 35, and 37 were amended.  Claims 23-27 and 29-49 are pending.
The terminal disclaimer filed on December 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,278,926 and US 8,129,038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous obviousness double patenting rejection are now withdrawn.
The certified translation of the foreign priority document received December 8, 2021 is acknowledged.  The previous rejections over Yabunouchi WO 2009/145016 and US 2010/0001636 are now withdrawn.
The previous rejection under 35 U.S.C. 103 over Yabunouchi (US 2007/0278938) is withdrawn in view of the amendment and remarks received December 8, 2021.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Yabunouchi (US 2007/0278938), which teaches monoamine compounds of formula (5), which may comprise a heterocyclic-containing group (3) per instant Arb group.  The reference is silent with respect to specific selection of a fluorene group as a substitutent group on a substituted or unsubstituted 6 to 50 arylene group as required by an instant Ara group of formula III.  Claims 23-27 and 29-49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786